Opinion issued December 20, 2012




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-12-01038-CR
                           ———————————
                         BOBBY EWING, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1277716


                         MEMORANDUM OPINION

      Appellant, Bobby Ewing, has filed a motion to dismiss the appeal.      The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal. See TEX. R. APP. P.

42.2(b).
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.2(a), 43.2(f).

We dismiss any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2